Citation Nr: 0711784	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  04-28 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1951 to March 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In August 2006, the veteran testified at a hearing before a 
Veterans Law Judge traveling to the New York RO.  In October 
2006, the Board remanded this issue for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above the veteran testified regarding this issue at 
a hearing before a Veterans Law Judge in August 2006.  In 
March 2007, VA sent the veteran a letter informing him that 
the Veterans Law Judge who conducted that hearing is no 
longer employed by the Board.  The veteran was informed that 
the law requires that the Veterans Law Judge who conducts a 
hearing on appeal must participate in any decision made on 
that appeal.  The veteran was asked to indicate whether he 
wished to have another hearing.

In April 2007, VA received a form from the veteran on which 
he indicated that he did want to attend a hearing before a 
Veterans Law Judge at the RO.  

Inasmuch as Travel Board hearings are scheduled by the RO, 
the case must be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge.    

Thereafter, the case should be processed in accordance with 
established appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


